ORDER

PER CURIAM.
AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are as follows:
(1) Whether the Superior Court erred in reversing the decision of the- trial court to grant summary judgment in favor of Petitioners on the grounds that Respondents had not adduced sufficient evidence to establish a pri-ma facie case that a fiduciary relationship existed between the parties; and
(2) Whether the Superior Court erred in reversing the decision of the trial court with respect to Petitioners’ motions in limine and granting Respondents’ request for a new trial on their fraudulent misrepresentation and Unfair Trade Practices and Consumer Protection Law claims.